Citation Nr: 0212086	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
leg disability, claimed to be the result of improper VA 
medical treatment in January 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  This appeal arises from a January 2000 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

In March 2002, the Board of Veterans' Appeals (Board) 
undertook additional development of the issue on appeal 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
In August 2002, the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
Subsequently, in August 2002, the veteran's representative 
submitted an Informal Hearing Presentation addressing the 
additional evidence obtained.

Therein, the veteran's representative argued that the new 
procedures regarding Board development of the record 
unconstitutionally deprive the veteran of due process rights 
by preventing the possibility of allowance of the claim by 
the RO.  In response, the Board points out that it is bound 
by the rules and regulations of VA, including those listed 
above.  See 38 U.S.C.A. § 7104(c) (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  In January 1994, the veteran was improperly fitted with a 
fiberglass cast instead of a soft boot while receiving VA 
treatment for ulceration of the left lower leg; the veteran 
removed the cast himself within 24 hours and replaced it with 
a soft boot.

3.  It is not shown that additional left lower leg disability 
was caused by the VA fitting of the fiberglass cast in 
January 1994.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional left lower extremity 
disability as a result of VA treatment in January 1994 for 
ulceration of the left lower leg, is not warranted.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the March 2000 
statement of the case (SOC), and the August 2001 supplemental 
statement of the case (SSOC) of the evidence necessary for 
entitlement to the benefit sought.  The Board concludes that 
the discussion in the SOC and the SSOC adequately informed 
the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the Board sent the appellant a letter dated in May 
2001 requesting submission of any additional evidence.  The 
veteran did not identify any additional evidence to be 
obtained, but requested an examination.  Absent the identity 
of additional records to obtain, VA was not obligated to 
inform the veteran who would obtain them.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In March 2002, the Board undertook 
development of the claim and a VA examination was conducted 
in July 2002.  There is no indication in the record that 
relevant evidence has not been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, additional development or remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran contends that he has additional left lower 
extremity disability as a result of improper fitting of a 
fiberglass cast instead of a soft boot in January 1994 while 
receiving VA treatment for ulceration of the left lower leg; 
he contends that he should be compensated for that disability 
under the provisions of 38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in 1994.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.

By way of background, the Board notes that an April 1984 VA 
examination report noted some sclerotic change in the skin of 
the middle distal third of the left leg, with no ulceration.  
An October 1987 VA examination report noted a history of 
ulceration of the medial aspect of both lower legs.  On 
examination, there was no ulceration, but two and one half 
inch by two inch and one and one half inch by one inch 
splotching of the left lower leg were present.

On a January 2, 1994, VA outpatient record, the veteran 
complained of chronic left lateral ankle pain, with history 
of deep venous thrombosis, worsening over the last several 
hours.  The examiner noted a one and one half inch ulcer 
posterior to the left lateral malleolus.  The diagnosis was 
stasis ulcer.  

On January 4, 1994, it was noted that the veteran had a 
history of ulcer on the left ankle for three months that had 
not increased or decreased in size.  The plan was to use an 
una boot.

A January 18, 1994, VA outpatient record noted the veteran 
with a venous stasis ulcer on the left lower extremity, now 
status post two weeks of una boot treatments, with the leg 
feeling much better.  The plan was to apply una boot, and 
there was an indication that such a boot was applied to the 
left ankle as ordered.  The following day, there is a 
notation that the veteran apparently removed his una boot as 
it was too tight, and a second boot was applied.  

A January 20, 1994 treatment note reported that the veteran 
was sent for an una boot on January 18th but was mistakenly 
fitted with a fiberglass cast.  The veteran experienced 
burning and itching of the leg at home, promptly removed the 
cast and replaced it with an una boot.  On physical 
examination, the ulceration was present, but there was no 
evident thermal injury or other injury to his foot or leg.  
The impression/plan was that the lower extremity continued to 
heal and that the veteran should continue with una boots.  

A February 2, 1994, treatment note reported the veteran's 
complaints of pain in the left leg with una boot- it felt 
like pins were sticking him.  On examination, there was a two 
by one centimeter ulcer in the lateral aspect of the left 
foot.  The impression was arthritis in the left ankle. 

A VA examination report dated in April 1994 noted a dressing 
over a one half inch by one half inch ulcerated area just 
superior to the left lateral malleolus.  

A July 1994 outpatient record noted two one-centimeter venous 
ulcers with wet/dry packing on the left lower extremity.  A 
September 1994 follow-up report noted several areas of left 
lower leg hyperpigmentation with areas of recently healed 
ulcerations.  In October 1994, the veteran's venous stasis 
ulcers were noted to be controlled at present.

VA examinations in July 1996 and March 1997 did not note any 
ulceration of either lower extremity.

A May 2000 electromyography and nerve conduction study report 
by M.C.G., M.D., noted the veteran's history of low back pain 
for the past ten years and left leg and foot pain "four year 
ago" after being placed in a fiberglass cast, with burning 
pain in the left foot since that time.  The impression was 
very mild sensori-motor polyneuropathy based on mildly 
reduced distal lower extremity sensory and motor amplitudes.  
Dr. G. stated that the findings could be secondary to chronic 
left S1 radicular axon loss, but that a remote injury to the 
distal left posterior tibial nerve was "difficult to 
exclude."

A June 2001 VA nurse practitioner's opinion addressed the 
veteran's contention of additional disability as a result of 
the improper casting in January 1994:  

Within 24 hours he removed it reporting 
that it was too tight.  He replaced it 
with another ulnaboot[sic].  There is no 
documented evidence that this veteran 
suffered any aggravation of symptoms or 
additional debilitating effects as a 
result of this.

Pursuant to the Board's development request, a VA examination 
was conducted in July 2002.  As well as examining the 
veteran, the examiner reviewed the claims folder, including 
the 1994 treatment records, Dr. G.'s May 2000 report, and the 
June 2001 VA nurse practitioner's opinion.  The veteran 
reported increased burning type pain in the left lower leg as 
compared to the right.  On examination of the left leg, there 
were two healed ulcers, one on the lateral and one on the 
medial aspect of the left lower leg just above the ankle.  
There was evidence of venostasis dermatological changes with 
hyperpigmentation.  There was no hair growth and the skin was 
thin and shiny.  Dorsalis pedis and posterior tibial pulses 
were palpable.  There were no ulcerations and no evidence of 
chronic irritation.  Sensory to light touch was decreased 
from the mid-shin down.  Comparatively, both legs were 
similar on physical findings.  The examiner stated that the 
burning sensation reported by the veteran would be consistent 
with neuropathy.  The examiner noted Dr. G.'s opinion that 
the veteran's complaint of left lower leg burning pain was 
most likely the result of lower back pathology, but that it 
could be related to remote injury to the distal left 
posterior tibial nerve.  The examiner concluded:

Therefore, given no physical findings of 
permanent residuals from improper casting 
which was addressed by the note from the 
nurse practitioner...and given the lack of 
conclusive findings concerning the 
etiology for mild neurological 
differences between the left and right 
lower legs, one could not state with 
medical certainty that the increased 
burning sensation in the left lower leg 
was the result of residuals of improper 
casting in 1994.

After carefully weighing the above competent evidence 
addressing the question of whether additional disability was 
incurred as the result of the January 1994 fitting of the 
fiberglass cast, the Board has determined that the evidence 
answering that question in the negative outweighs the 
evidence to the contrary.  The evidence that could be said to 
favor the veteran's position merely states that his reported 
increased left lower leg pain could be attributable to a 
nerve injury as opposed to the more likely cause of lower 
back pathology.  That report does not identify a specific 
injury that could be to blame.  

Accordingly, it is not clear from that report what additional 
disability could be attributable to the January 1994 fitting 
of the fiberglass cast, since the report itself identifies 
lower back pathology as a possible cause of the veteran's 
symptoms, and does not specifically cite the January 1994 
incident as a possible cause (only that previous trauma could 
not be excluded as a factor).  

On the other hand, the June 2001 VA nurse practitioner's 
opinion points out that the clinical evidence does not show 
that additional disability resulted from the January 1994 
incident.  The July 2002 VA examiner, after considering the 
complete record, also found no physical findings of permanent 
residuals from improper casting, and no evidence that the 
veteran's mild neurological differences between the left and 
right lower legs were related to VA medical treatment.  

It is the Board's opinion that these two more recent VA 
medical opinions, which cite to the medical evidence that is 
of record, outweigh the earlier neurologic report that only 
partially favored the veteran's contentions on appeal.  
Importantly, the VA treatment record dated January 20, 1994, 
two days after the veteran was fitted with the fiberglass 
cast, specifically noted that there was no evident thermal 
injury or other injury to his foot or leg.  Since Dr. G.'s 
report did not address a specific etiology of the possible 
nerve injury (which, again, was only a factor that could not 
be excluded as a possible cause), it would not be a 
sufficient basis for awarding § 1151 benefits anyway.

Thus, the Board finds that is has not been shown that 
additional left lower leg disability was caused by the VA 
application of a fiberglass cast in January 1994.  In view of 
this finding, the Board concludes that entitlement to 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 for additional left lower extremity disability as a 
result of VA treatment in January 1994 for ulceration of the 
left lower leg is not established.



ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

